UNITED STATES DISTRICT COURT [- i L [= D
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE BAY 06 2019

IN THE MATTER OF THE SEARCH OF THE REAL _)
PROPERTY ON WHICH LIES A RESIDENCE )
LOCATED AT 361 TOM TREECE ROAD, ) At Greeneville
MORRISTOWN, TENNESSEE 37814, INCLUDING _ ) 2:19-MJ- [U4 |
ALL OUTBUILDINGS AND STORAGE AREAS ) JUDGE CORKER
WITHIN THE CURTILAGE ASSOCIATED WITH )
THE PROPERTY (a photograph of the areain which _+)
the residence is located is attached hereto and fully )
incorporated herein.) )

AFFIDAVIT FOR SEARCH WARRANT

I, Travis Carrier, being duly sworn, do hereby depose and state the following:

1. I am a Special Agent with the U.S. Department of Homeland Security (“DHS”),
Homeland Security Investigations (“HSI”), Immigration and Customs Enforcement (“ICE”),
assigned to the office of the Resident Agent in Charge, Knoxville, Tennessee, and have been
employed by HSI/ICE for 11 years.

2. I am responsible for investigating offenses involving interstate travel with intent to
engage in illegal sexual acts with children, as well as the possession, distribution, receipt,
transportation, production, advertising, and accessing with intent to view of child pornography.
My responsibilities include enforcing federal criminal statutes involving the sexual exploitation of
children, including, but not limited to 18 U.S.C. §§ 2252, and 2252A.

3. I have received training and have experience relating to Federal Criminal
Procedures, federal statutes, and U.S. Customs Regulations. I have also received training and
instruction in the investigation of child sexual exploitation, including child pornography offenses.
I have conducted, coordinated, and/or participated in numerous investigations relating to the sexual

exploitation of children. I have participated in numerous search warrant executions by HSI, as

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page lof21 PagelD#: 2

/ Clerk, U. S. District Court
Eastern District of Tennessee
_ well as state and local police departments, and have participated in numerous seizures of computer
systems and other evidence involving child exploitation and/or child pornography offenses. I have
applied for and executed numerous search warrants pertaining to the sexual exploitation of
children.

A. I, SA Travis Carrier, make this affidavit in support of an application for a warrant
to search the property located at 361 Tom Treece Rd, Morristown, TN 37814. (herein referred to
as the “Subject Premises”), described further in Attachment A, for evidence, instrumentalities,
fruits, and contraband described further in Attachment B, concerning enticement violations, and
the possession and distribution of child pornography, in violation of 18 U.S.C. §§ 2252, and
2252A.

5. The statements in this affidavit are based on my personal observations, my training
and experience, my investigation of this matter, and information obtained from other law
enforcement agents. Because this affidavit is being submitted for the limited purpose of securing
a search warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth the facts that I believe necessary to establish probable cause to
believe that evidence of a crime, contraband, fruits of crime, or other items illegally possessed, or
property designed for use, intended for use, or used in committing crimes, in violation of 18 U.S.C.
§§ 2252, and 2252A are located at , described further in Attachment A.

DEFINITIONS

6. The following definitions apply to this Affidavit and to Attachment B:

a. “Child erotica,” as used herein, means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not, in and of themselves,

obscene or that do not necessarily depict minors in sexually explicit conduct.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 2of 21 PagelD #: 3
b. “Child pornography,” as used herein, includes the definition in 18 U.S.C.
§ 2256(8), which defines child pornography as any visual depiction of sexually explicit
condnat where (a) the production of the visual depiction involved the use of a minor
engaged in sexually explicit conduct; (b) the visual depiction is a digital image, computer
image, or computer-generated image that is, or is indistinguishable from, that of a minor
engaged in sexually explicit conduct; or (c) the visual depiction has been created, adapted,
or modified to appear that an identifiable minor is engaged in sexually explicit conduct, as
well as any visual depiction, the production of which involves the use of a minor engaged
in sexually explicit conduct. 18 U.S.C. §§ 2252 and 2256(2).

‘c. “Visual depictions” include undeveloped film and videotape, and data stored
on computer disk or by electronic means, which is capable of conversion into a visual
image. 18 U.S.C. § 2256(5).

d. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,
including genital-genital, oral-genital, or oral-anal, whether between persons of the same
or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or
(e) lascivious exhibition of the genitals or pubic area of any persons. 18 U.S.C. § 2256(2).
7 “Computer” as used herein, is an electronic, magnetic, optical, electrochemical, or

other high-speed data processing device performing logical or storage functions and includes a
data storage facility or communications facility directly related to or operating in conjunction with
such device. Such a device includes cellular smartphone telephones which allows users to place
phone calls, has a digital camera, internet browsing capabilities, the ability to run software

applications, as well as the ability to store data on the phone.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 3of21 PagelD#: 4
8. “Computer hardware” as used heveti, consists of all equipment which can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,
or similar computer impulses or data. Computer hardware includes any data-processing devices
(including, but not limited to, central processing units, internal and peripheral storage devices such
as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage
devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video
display monitors, and related communications devices such as cables and connections), as well as
any devices, mechanisms, or parts that can be used to restrict access to computer hardware
(including, but not limited to, physical keys and locks).

9. “Computer software” as used herein, is digital information which can be interpreted
by a computer and any of its related components to direct the way they work. Computer software
is stored in electronic, magnetic, or other digital form. It commonly includes programs to run
operating systems, applications, and utilities.

10. “Computer-related documentation” as used herein, consists of written, recorded,
printed, or electronically stored material which explains or illustrates how to configure or use
computer hardware, computer software, or other related items.

11. “Computer passwords and data security devices” as used herein, consists of
information or items designed to restrict access to or hide computer software, documentation, or
data. Data security devices may consist of hardware, software, or other programming code. A
password (a string of alpha-numeric characters) usually operates a sort of digital key to “unlock”
particular data security devices. Data security hardware may include encryption devices, chips,
and circuit boards. Data security software of digital code may include programming code that

creates “test” keys or “hot” keys, which perform certain pre-set security functions when touched.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 4of21 PagelID#:5
Data security software or code may also encrypt, compress, hide, or “booby-trap” protected data
to make it inaccessible or unusable, as well as reverse the progress to restore it.

12. “Internet Protocol address” or “IP address” refers to a unique number used by a
computer to access the Internet. IP addresses can be dynamic, meaning that the Internet Service
Provider (ISP) assigns a different unique number to a computer every time it accesses the Internet.
IP addresses might also be static, if an ISP assigns a user’s computer a particular IP address which
is used each time the computer accesses the Internet.

13. The terms “records,” “documents,” and “materials,” as used herein, include all
information recorded in any form and by any means, whether in handmade form (including, but
not limited to, writings, drawings, painting), photographic form (including, but not limited to,
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies),
mechanical form (including, but not limited to, phonograph records, printing, typing) or electrical,
electronic or magnetic form (including, but not limited to, tape recordings; cassettes; compact
discs; electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs,
digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards (MMCs),
memory sticks, optical disks, printer buffers, smart cards, memory calculators, electronic dialers,
or electronic notebooks; as well as digital data files and printouts or readouts from any magnetic,
electrical or electronic storage device).

14. Internet cloud storage, file hosting service, cloud storage service, online file storage
provider, or cyber locker are Internet hosting services specifically designed to host user files. It
allows users to upload files that could then be accessed over the Internet from multiple computers,
tablets, smart phones or other networked devices, by the same user and by other users, after a

password or other authentication is provided. Related services are content-displaying hosting

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 5of21 PagelD #: 6
services (i.e., video, image and music), virtual storage, and remote backup. Personal file storage
services are aimed at private individuals, offering a sort of "network storage" for personal backup,
file access, or file distribution. Users can upload their files and share them publicly or keep them
password-protected. Some of the major providers of these services are known as Dropbox,
SkyDrive, iCloud, Amazon Cloud Drive and Google Drive.
SUMMARY OF INVESTIGATION

15. On or about, 03/02/2019, Hamblen County Sheriff’s Office (HCSO), responded to
the “Subject Premises” in reference to images of child pornography discovered on a computer
belonging to Robert Scott BROOKS. The complainant, Lori Turner, owner of the “Subject
Premises”, Robert Scott BROOKS’s aunt, and caretaker for Robert Scotts BROOKS called 911 to
report the discovered child pornographic images. Robert Scott BROOKS, who suffers from
paraparesis, and resides at the “Subject Premises” asked Alysa Turner, daughter of Lori Turner
and an additional caretaker for Robert Scott Brooks to format an SD-Card for him. Alysa Turner
agreed to assist. Upon obtaining Robert Scott BROOKS’s computer, she and Caleb Ferrell, a friend
of Alysa Turner , also a caretaker for Robert Scott Brooks, observed what appeared to them as
images of nude prepubescent girls on Robert Scott BROOKS’s computer screen. Alysa Turner and
Caleb Ferrell also reported seeing images labeled as 11- year old girls nude. Alysia Turner and
Caleb Ferrell reported seeing images (thumbnails) of what appeared to be hundreds of nude
prepubescent girls on the same computer (computer’s screen) belonging to Robert Scott BROOKS.
Alysia Turner and Caleb Ferrell showed the described images to Lori Turner. Lori Turner called
911 and reported the incident. HCSO Deputy Donnie Davis responded to this incident and made
the initial report. Lori Turner later advised HCSO, Robert Scott BROOKS stated, regarding the

described images, that he couldn’t help himself and he had been addicted to porn for many years.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 6of 21 PagelD #: 7
16. In response to the discovery of the child pornography, HCSO seized the following

items from Robert Scott Brooks.
SEIZED ITEMS
e Red Amazon tablet: SLO56ZE
e Black Amazon tablet: RSR87CV
e Black Amazon tablet: SLOS6ZE
e Black TCL smart-phone
e White LG smart-phone

17. On 03/16/2019, HCSO obtained a search warrant for the above described
electronic devices belonging to Robert Scott BROOKS.

18. On 04/18/2019, HCSO turned over the described seized items to Homeland
Security Computer Forensic Agent (CFA) Brian Wall. HCSO requested HSI provide assistance
conducting a forensic search of the above described seized items. CFA Wall began his examination
on 04/18/2019.

19. On 05/02/2019, CFA Wall provided SA Carrier with a description of (6) videos
containing child pornography discovered during the (ongoing) examination of the described seized

items belonging to Robert Scott Brooks. The videos are described below.

DESCRIPTION OF VIDEOS

Video 1: File name vid_20171113_011133.mp4, depicts an adult male and an infant male
toddler. The adult male is seen anally penetrating the toddler from behind. The toddler in the
video is seen with what appears to be a blue binky in his mouth. This video is 2 mins and 46 Sec.
Video 2: File name quartet.avi, depicts 3-4 pubescent girls flashing their butts and vaginas in

front of the camera. The video shows the girls’ vaginas and at one-point anal penetration with

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 7of 21 PagelD#: 8
what appeared to be a dildo. Each girl is displayed in front of the camera and begins to fondle
themselves while spreading open their vaginas. This video is 12 mins and 3 secs.

Video 3: File name amber2.wmv depicts a prepubescent female and an adult male. The
beginning of the video depicts the female performing oral sex on the adult male’s penis. Then the
female strips down while lying on a bed in a manner that exposes her genitalia. The female then
precedes to penetrate herself with what appears to be a clear dildo. This video is 5 mins and 40
secs.

Video 4: File name JM01.mp4, depicts a prepubescent female and an adult male. The female is
nude and laying on her back. The adult male is seen with his penis out over top of the girl as the
girl begins to masturbate the male individual. The adult male proceeds to ejaculate on the girl.
This video is 1 min and 11 secs.

Video 5: File name video_2018-11-15_14-04-25.mp4, depicts a prepubescent female that looks
to be Hispanic and an adult male. The video begins with the female performing oral sex on the
adult male. The adult male begins to vaginally penetrate the female before ejaculating on the
outside of her vagina. This video is 1 min and 20 secs.

Video 6: File name 1414813402876.mp4, depicts a prepubescent female laying on her back with
an adult male penetrating her vaginally. The male individual also ejaculates in and on to the

female’s genitals. This video last 28 secs.

BACKGROUND INFORMATION CONCERNING CHILD PORNOGRAPHY
20. Based upon my own knowledge, training, and experience in child exploitation and
child pornography investigations, and the experience and training of other law enforcement
officers with whom I have hal discussions, computers affect the methods used by people who

possess, receive, distribute, and transport child pornography in these ways:

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 8 of 21 PagelID#: 9
a. those who create child pornography can produce both still and moving images
directly from a common video or digital camera, and other devices that create video and
still images, including most cellular telephones and PDAs (e.g., a Blackberry). Images
from such devices can be transferred to a computer by attaching the device to the computer
using a cable, or by uploading images from the device’s memory card directly onto the
computer. Once on the computer, images can then be stored, manipulated, transferred, or
printed. This includes transfer to some of the same types of devices that are commonly
used to create child pornography, such as cellular telephones and PDAs, as well as
computers. As a result of this technology, it is relatively inexpensive and technically easy
to produce, store, and distribute child pornography. Cellular telephones are routinely
backed-up to computers as not to lose any data that is stored on a cellular telephone if that
cellular telephone is lost or damaged. I know this to have occurred with a Knoxville Police
Department Internet Crimes Against Children investigation in which much of the evidence
recovered was located on the suspect’s computer as a result of the violator backing up his
cell phone.

b. the Internet allows any computer to connect to another computer. Electronic
contact can be made to literally millions of computers around the world. The Internet
allows users, while still maintaining anonymity, to locate (i) other individuals with similar
interests in child pornography; and (ii) websites that offer images of child pornography.
Child-pornography collectors can use standard Internet connections, such as those
provided by businesses, universities, and government agencies, to communicate with each
other and to distribute child pornography. They can also distribute and collect child-

pornography materials with peer-to-peer (“P2P”) file sharing, which uses software to link

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 9of 21 PagelD #: 10
computers together through the Internet to form a network that allows for the sharing of
digital files among users on the network. These communication links allow contacts
around the world as easily as calling next door. Additionally, these communications can
be quick, relatively secure, and as anonymous as desired. All of these advantages, which
promote anonymity for both the distributor and recipient, are well known and are the
foundation of transactions between child-pornography collectors over the Internet.

c. the computer’s capability to store images in digital form makes it a common
repository for child pornography. Internal and external computer hard drives typically
store vast amounts of data, and hard drives with the capacity of 500 or more gigabytes —
which can store tens of thousands of images at very high resolution — are not uncommon.
Other electronic storage media, such as thumb drives and memory sticks, can store
hundreds of images and dozens of videos. Likewise, optical storage media, which includes
CD-ROMs and DVDs, and electromagnetic storage media, such as floppy disks, also can
hold hundreds of images and multiple videos. Such electronic, optical, and electromagnetic
storage media are very commonly used by those who collect child pornography to store
images and videos depicting children engaged in sexually explicit activity. Agents who
execute child-pornography search warrants often find electronic, optical, and/or
electromagnetic storage media containing child pornography in the same location as or
near the computer that was used to obtain, access, and/or store child pornography.

21. My training and experience, and the training and experience of other agents whom
I have consulted, have shown the following:
a. Individuals who possess, transport, receive, and/or distribute child pornography

often collect sexually explicit materials, which may consist of photographs;

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 10o0f 21 PagelD#: 11
magazines; motion pictures; video tapes; books; slides; computer graphics or
other images; as well as literature describing sexually explicit activity involving
children. Such individuals frequently store their child pornography on multiple
electronic, optical, and/or electromagnetic storage media, including not only their
computer, but also on external hard drives; floppy disks; CD-ROMs; DVDs;
memory sticks; thumb drives; cell phones; PDAs; and other such media. Many of
these individuals also collect child erotica, which consists of items that may not
rise to the level of child pornography, but which nonetheless serves a sexual
purpose involving children.

b. Individuals who possess, transport, receive, and/or distribute child pornography
often seek out like-minded individuals, either in person or on the Internet, to share
information and trade depictions of child pornography and child erotica. The
different Internet-based vehicles used by such individuals to communicate with
each other include, but are not limited to, P2P; e-mail; e-mail groups; bulletin
boards; Internet Relay Chat; newsgroups; instant messaging; and other similar
interfaces.

c. Individuals who possess, transport, receive, and/or distribute child pornography
often collect; read; copy; or maintain names, addresses (including e-mail
addresses), phone numbers, or lists of persons who have advertised or otherwise
made known in publications and on the Internet, that they have similar sexual
interests. These contacts are maintained as a means of personal referral,

exchange, or commercial profit. These names may be maintained in the original

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 11o0f21 PagelD #: 12
medium from which they were derived, in address books or notebooks, on
computer storage devices, or merely on scraps of paper.

d. The majority of individuals who possess, transport, receive, and/or rarely
dispose of their sexually explicit materials and commonly retain their collection
of child pornography for long periods of time, even for years, in order to retain
and gain easy access to child pornography that they have collected, sometimes
with considerable effort. These individuals may go to great lengths to conceal
and protect from discovery, theft, and damage their collections of illicit materials.
These individuals almost always maintain their collections in the privacy and
security of their homes or other secure location. These individuals may keep their
collections in locked containers including filing cabinets, safes, or lockboxes.
These individuals may also maintain their collections in password-protected or
encrypted electronic media. They may keep these passwords, and other
information concerning their use of the computer, on handwritten or printed notes
that they store in personal areas and around the computer.

e. Possessors, traders, and distributors of child pornography sometimes store their
illegal images and videos online in remote storage accounts. Therefore, any
records, documents, invoices and materials in any format or medium that concern
online storage or other remote computer storage could indicate that a person at
the Subject Premises is storing illegal material in an online storage account.

f. Files, logs, and records relating to P2P files can contain the names of files sent
through the P2P service, as well as the date and time the files were transferred.

These records could help identify the individual who transferred the child

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 12 o0f21 PagelD#: 13
pornography images at the Subject Premises. Additionally, these records can
provide historical information about the trading of child pornography by

individuals at the Subject Premises.

CHARACTERISTICS OF TRADERS AND COLLECTORS
OF CHILD PORNOGRAPHY

22. Based upon my experience and training in child pornography investigations, and
the training and experience of other law enforcement officers with whom I have had discussions,
there are certain characteristics common to individuals involved in the online trading and
collection of child pornography (hereafter “collectors”).

23. Collectors may receive sexual stimulation and satisfaction from contact with
children, from having fantasies of children engaged in sexual activity or suggestive poses, or from
literature describing such activity.

24. Collectors often have companion collections of child erotica. Child erotica are
materials or items that are sexually suggestive and arousing to pedophiles, but which are not in
and of themselves obscene or pornographic. Such items may include photographs of clothed or
partially-clothed children, drawings, sketches, fantasy writings, pedophilic literature and sexual
aids.

25. Collectors also may correspond with and/or meet others to share information and
materials. They may save correspondence from other child pornography collectors, including
contact information like e-mail addresses, written, descriptions of others’ sexual encounters with
or molestation of minors, diaries, and saved online chats. The collectors typically conceal such

correspondence as they do their sexually explicit material.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 13 of 21 PagelD#: 14
26. The storage of such materials in password-protected e-mail accounts and online
remote data storage, to which only the collector has access, is a convenient way for collectors to
trade, retain and amass child pornography while keeping the child pornography and conversations
with other collectors hidden from others, such as family members, who share or may have access
to the computer.

27. Collectors are known to retain child pornography for long periods of time, even for
years, in order to retain and gain easy access to child pornography that they have collected,

sometimes with considerable effort.

SPECIFICS REGARDING SEARCHES OF COMPUTER SYSTEMS

28. Based upon my training and experience, and the training and experience of
specially trained computer personnel whom I have consulted, searches of evidence from computers
commonly require agents to download or copy information from the computers and their
components or remove most or all computer items (computer hardware, computer software, and
computer-related documentation) to be processed later by a qualified computer expert in a

laboratory or other controlled environment. This is almost always true because of the following:

a. Computer storage devices can store the equivalent of thousands of pages of —

information. Especially when the user wants to conceal criminal evidence, he or
she often stores it with deceptive file names. This requires searching authorities

to examine all the stored data to determine whether it is included in the warrant.
This sorting process can take days or weeks, depending on the volume of data
stored, and it would be generally impossible to accomplish this kind of data search

on site.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 14o0f21 PagelD#: 15
b. Searching computer systems for criminal evidence is a highly technical process,
requiring expert skill and a properly controlled environment. The vast array of
computer hardware and software available requires even computer experts to
specialize in some systems and applications, so it is difficult to know before a
search which expert should analyze the system and its data. The search of a
computer system is an exacting scientific procedure which is designed to protect
the integrity of the evidence and to recover even hidden, erased, compressed,
password-protected, or encrypted files. Since computer evidence is extremely
vulnerable to tampering or destruction (which may be caused by malicious code
or normal activities of an operating system), the controlled environment of a
laboratory is essential to its complete and accurate analysis.

29. —Inorder to fully retrieve data from a computer system, the analyst needs all storage
media as well as the computer. In cases involving child pornography where the evidence consists
partly of graphics files, the monitor(s) may be essential for a thorough and efficient search due to
software and hardware configuration issues. The analyst needs all the system software (operating
systems or interfaces, and hardware drivers) and any applications software which may have been
used to create the data (whether stored on hard disk or on external media).

30. In addition, a computer, its storage devices, peripherals, and Internet connection
interface may be instrumentalities of the crime(s), within the meaning of 18 U.S.C. §§ 2251
through 2256 and are subject to seizure as such if they contain contraband or were used to obtain

or store images of child pornography.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 15o0f21 PagelD #: 16
PROCEDURES TO BE FOLLOWED IN SEARCHING
COMPUTERS AND COMPUTER STORAGE MEDIA

31. With respect to the search of any computers or electronic storage devices seized
from the location identified in Attachment A hereto, the search procedure of electronic data
contained in any such computer may include the following techniques (the following is a non-
exclusive list, and the government may use other procedures that, like those listed below, minimize
the review of information not within the list of items to be seized as set forth herein):

a. examination of all of the data contained in such computer hardware, computer
software, and/or memory storage devices to determine whether that data falls
within the items to be seized as set forth herein;

b. searching for and attempting to recover any deleted, hidden, or encrypted data to
determine whether that data falls ‘within the list of items to be seized as set forth
herein (any data that is encrypted and unreadable will not be returned unless law
enforcement personnel have determined that the data is not (1) instrumentality of
the offenses; (2) a fruit of the criminal activity; (3) contraband; (4) otherwise
unlawfully possessed; or (5) evidence of the offenses specified above);

c. surveying various file directories and the individual files they contain to
determine whether they include data falling within the list of items to be seized
as set forth herein;

d. opening or reading portions of files in order to determine whether their contents
fall within the items to be seized as set forth herein;

e. scanning storage areas to discover data falling within the list of items to be seized

as set forth herein, to possibly recover any such recently deleted data, and to

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 16 of 21 PagelD#: 17
search for and recover deliberately hidden files falling within the list of items to
be seized; and/or

f. performing key word searches through all storage media to determine whether
occurrences of language contained in such storage areas exist that are likely to

appear in the evidence described in Attachment B.

CONCLUSION

32. Based on the above information, I respectfully submit that there is probable cause
to believe that violations of possession and receipt of child pornography offenses, in violation of
18 U.S.C. §§ 2252 and 2252A, have been committed, and that evidence, instrumentalities, fruits,
and contraband relating to this criminal conduct, as further described in Attachment B, will be
found in the “Subject Premises”, as further described in Attachment A.

33. I therefore respectfully request that this Court issue a search warrant for the
property located at 361 Tom Treece Rd. Morristown, TN 37814, and is described as a tan/yellow,
single-story, ranch style residence, more particularly described in Attachment A, authorizing the

seizure of the items described in Attachment B.

FURTHER AFFIANT SAYETH NOT.

Teavis Carrier
Special Agent
Homeland Security Investigations

Subscribed and sworn to before me
this 6% Vy 44 of May,2019.

 

IFTON L. DHE he

United States Magistrate Judge

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 17 of21 PagelD#: 18
ATTACHMENT A

DESCRIPTION OF PREMISES TO BE SEARCHED

 

The subject premises, including out- buildings, and outbuildings within/on the said curtilage of
361 Tom Treece Rd, Morristown, TN 37814, located in Hamblen County. The property is
described as a yellow/tan ranch style, single-story residence located on 361 Tom Treece Rd,
Morristown, TN 37814. There is a back deck and covered front porch. The residence appears to

have brown doors and windows.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 18 of 21 PagelD#: 19
ATTACHMENT B
LIST OF ITEMS TO BE SEIZED AND SEARCHED

1. Any cellular telephone, personal digital assistant, computer(s), computer hardware,
computer software, removable digital media, computer related documentation, computer
passwords and data security devices, videotapes, video recording devices, video recording players,
and video display monitors that may be, or are used to: visually depict child pornography or child
erotica; display or access information pertaining to a sexual interest in child pornography; display
or access information pertaining to sexual activity with children; or distribute, possess, or receive
child pornography, child erotica, or information pertaining to an interest in child pornography or
child erotica.

2. Any and all computer software, including programs to run operating systems,
applications (such as word processing, graphics, or spreadsheet programs), utilities, compilers,
interpreters, and communications programs.

3. Any and all notes, documents, records, or correspondence, in any format and
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and
electronic messages, and handwritten notes) pertaining to the possession, receipt, or distribution
of child pornography as defined in 18 U.S.C. § 2256(8) or to the possession, receipt, or distribution
of visual depictions of minors engaged in sexually explicit conduct as defined in 18 U.S.C. §
2256(2).

4. In any format and medium, all originals, computer files, copies, and negatives of
child pornography as defined in 18 U.S.C. § 2256(8), visual depictions of minors engaged in

sexually explicit conduct as defined in 18 U.S.C. § 2256(2), or child erotica.

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 19 of 21 PagelD #: 20
5. Any and all notes, documents, records, or correspondence, in any format or medium
(including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and handwritten notes), identifying persons transmitting, through interstate or foreign
commerce by any means, including, but not limited to, by the United States Mail or by computer,
any child pornography as defined in 18 U.S.C. § 2256(8) or any visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

6. Any and all notes, documents, records, or correspondence, in any format or medium
(including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files) concerning communications between individuals about child
pornography or the existence of sites on the Internet that contain child pornography or that cater
to those with an interest in child pornography.

7. Any and all notes, documents, records, or correspondence, in any format or medium
(including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files) concerning membership in online groups, clubs, or services
that provide or make accessible child pornography to members.

8. Any and all records, documents, invoices and materials, in any format or medium
(including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files) that concern any accounts with an Internet Service Provider.

9. Any and all records, documents, invoices and materials, in any format or medium
(including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files) that concern online storage or other remote computer
storage, including, but not limited to, software used to access such online storage or remote

computer storage, user logs or archived data that show connection to such online storage or remote

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 20 of 21 PagelD #: 21
computer storage, and user logins and passwords for such online storage or remote computer
storage.

10. = Any and all address books, mailing lists, supplier lists, mailing address labels, and
any and all documents and records, in any format or medium (including, but not limited to,
envelopes, letters, papers, e-mail messages, chat logs and electronic messages, and other digital
data files), pertaining to the preparation, purchase, and acquisition of names or lists of names to be
used in connection with the purchase, sale, trade, or transmission, through interstate or foreign
commerce by any means, including by the United States Mail or by computer, any child
pornography as defined in 18 U.S.C. § 2256(8) or any visual depiction of minors engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

rT, Any and all documents, records, or correspondence, in any format or medium
(including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files), pertaining to occupancy or ownership of the premises
described above, including, but not limited to, rental or lease agreements, mortgage documents,
rental or lease payments, utility and telephone bills, mail envelopes, or addressed correspondence.

12. Any and all notebooks, notes, and any other records reflecting personal contact and
any other activities with minors visually depicted while engaged in sexually explicit conduct, as

defined in 18 U.S.C. § 2256(2).

Case 2:19-mj-00141-MCLC Document 2 Filed 05/06/19 Page 21 of 21 PagelD #: 22
